PER CURIAM.
Having considered the appellant’s response to this Court’s order of November 17, 2006, we dismiss this appeal for lack of jurisdiction. The notice of appeal filed on October 3, 2006, appealing the order on the appellant’s postconviction motion, rendered on August 28, 2006, is untimely. Because the notice of appeal was filed more than thirty days after rendition of *639the order, this Court is without appellate jurisdiction. See Fla. R.App. P. 9.110(b).
DISMISSED.
WOLF, DAVIS, and THOMAS, JJ., concur.